ORDER GRANTING CONDITIONAL REINSTATEMENT
The Indiana Supreme Court Disciplinary Commission recommends that petitioner, Jacob A. Atanga, be reinstated to the practice of law in this state conditioned on certain terms of probation.
And this Court, being duly advised, finds that the recommendation of the Disciplinary Commission should be followed and that, accordingly, petitioner, Jacob A. Atanga, should be conditionally reinstated as a member of the bar of this state and placed on probation for a period of up to one year. The only condition of probation is that the Petitioner reimburse Chyrel Davis and Yvonne Milton in the respective amounts of four thousand dollars *577($4,000.00) and five hundred dollars ($500.00). Upon providing the Commission with proof of payment of these sums, the Petitioner may submit a petition for release from probation.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of petitioner, Jacob A. Atanga, is hereby granted and the petitioner is conditionally reinstated as a member of the bar of this state subject to the terms of probation stated above.
All Justices concur.